
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 627
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mrs. Maloney (for
			 herself, Mr. Bilirakis,
			 Mr. Pallone,
			 Mr. Sarbanes,
			 Ms. Lee of California, and
			 Mr. Sires) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the former Yugoslav Republic of Macedonia should work
		  within the framework of the United Nations process with Greece to achieve
		  longstanding United States and United Nations policy goals of finding a
		  mutually acceptable composite name, with a geographical qualifier and for all
		  uses for the former Yugoslav Republic of Macedonia.
	
	
		Whereas, on April 8, 1993, the United Nations General
			 Assembly admitted as a member the former Yugoslav Republic of Macedonia, under
			 the name the “former Yugoslav Republic of Macedonia”;
		Whereas United Nations Security Council Resolution 817
			 (1993) states that the international dispute over the name must be resolved to
			 maintain peaceful relations between Greece and the former Yugoslav Republic of
			 Macedonia and regional stability;
		Whereas Greece is a strategic partner and ally of the
			 United States in bringing political stability and economic development to the
			 Balkan region, having invested over $20 billion in the countries of the region,
			 thereby creating over 200,000 new jobs, and having contributed over $750
			 million in development aid for the region;
		Whereas Greece has invested over $1 billion in the former
			 Yugoslav Republic of Macedonia, thereby creating more than 20,000 new jobs and
			 having contributed $110 million in development aid;
		Whereas H. Res. 356 of the 110th Congress, urged the
			 former Yugoslav Republic of Macedonia to abstain from hostile activities and
			 stop the utilization of materials that violate provisions of the United
			 Nations-brokered Interim Agreement between the former Yugoslav Republic of
			 Macedonia and Greece regarding “hostile activities or propaganda”;
		Whereas the North Atlantic Treaty Organization’s (NATO)
			 heads of state and government unanimously agreed in Bucharest (April 3, 2008)
			 that “… within the framework of the UN, many actors have worked hard to resolve
			 the name issue, but the Alliance has noted with regret that these talks have
			 not produced a successful outcome. Therefore we agreed that an invitation to
			 the former Yugoslav Republic of Macedonia will be extended as soon as a
			 mutually acceptable solution to the name issue has been reached. We encourage
			 the negotiations to be resumed without delay and expect them to be concluded as
			 soon as possible”;
		Whereas the heads of state and government participating in
			 the meeting of the North Atlantic Council in Strasbourg/Kehl (April 4, 2009),
			 as well as the heads of state and government participating in the meeting of
			 the North Atlantic Council in Lisbon (November 20, 2010), reiterated their
			 unanimous support for the agreement at the Bucharest Summit “to extend an
			 invitation to the former Yugoslav Republic of Macedonia as soon as a mutually
			 acceptable solution to the name issue has been reached within the framework of
			 the UN, and urge intensified efforts towards that goal.”;
		Whereas the government in Skopje in the former Yugoslav
			 Republic of Macedonia, through both its policies, activities, and rhetoric over
			 the last few years, has been violating the spirit and the letter of the Interim
			 Agreement (IA) of 1995 between Greece and the former Yugoslav Republic of
			 Macedonia, thus undermining the friendly relations between the two countries;
			 and
		Whereas authorities in the former Yugoslav Republic of
			 Macedonia urged their citizens to boycott Greek investments in the country and
			 not to travel to Greece: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the former Yugoslav Republic of
			 Macedonia to work within the framework of the United Nations process with
			 Greece to achieve longstanding United States and United Nations policy goals by
			 finding a mutually acceptable composite name, with a geographical qualifier and
			 for all uses for the former Yugoslav Republic of Macedonia;
			(2)urges the former
			 Yugoslav Republic of Macedonia to abstain from all hostile activities and stop
			 violating provisions of the United Nations-brokered Interim Agreement between
			 the former Yugoslav Republic of Macedonia and Greece regarding “hostile
			 activities or propaganda”; and
			(3)urges the United States Government to work
			 in partnership with North Atlantic Treaty Organization (NATO) allies to uphold
			 previous NATO Summits decisions, with regard to the enlargement issue and
			 extend an invitation to the former Yugoslav Republic of Macedonia as soon as a
			 mutually acceptable solution to the name issue has been reached within the
			 framework of the United Nations.
			
